Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
	Claim 11 contains the informality: ...UE according to claim 9.  
	The claimed time-frequency resource location is being interpreted to be a beam of a particular spatial orientation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4,  8-11, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2019/032046 hereafter Freda). 

For claims 1, 8,   Freda discloses a random access method (NG random access [title]) for user equipment (UE) (Figure 1B WTRU) comprising a processor (118  Figure 1B), and a memory (130, 132 Figure 1B) storing instructions executable by the processor ([0410] software/firmware) determining to initiate random access (Figure 8); judging whether or not to use multi-preamble transmission (802 Figure 8 URLLC with  enhanced RACH 804 Figure 8 or legacy RACH 814 Figure 8); and when determining to use multi-preamble transmission (804 Figure 8 enhanced RACH), transmitting a preamble (608 Figure 6) through an acquired multi-preamble transmission opportunity (repeat preamble transmission from set of preambles until receiving random access response RAR [0132]), to perform random access (enhanced RACH with preambles selected from a group of preambles [0132]).  
 
For claims 2, 9,  Freda disclose wherein judging whether or not to use multi-preamble transmission (802 Figure 8, enhanced RACH or legacy RACH) comprises at least one of: judging whether a service that triggers the random access is a preset type of service (Figure 8, type 1 URLLC or type 2 eMBB), and if it is the preset type of service (e.g. URLLC), determining to use multi-preamble transmission (806 Figure 8 eRACH procedure [0403] based on set of preamble resource repeatedly transmitted until RAR is received from eNB [0132]). 

For claims 3, 10, Freda discloses wherein judging whether a multi-preamble transmission function is enabled  (e.g. eRACH) comprises: if a physical random access channel (PRACH) resource of the multi-preamble transmission is configured in a received system message ([0144] WTRU decode DCI that includes system-specific ePRACH parameters), determining that the multi-preamble transmission function of the UE is enabled ([0144] associated grant);  25Attorney Docket No. 12314.0373 if the UE is in a disabled state or a connected state ([0169] perform eRACH based on connectivity state e.g. light connected) and a base station configuration turns on the multi-preamble transmission function of the UE (using received grant from DCI [0144]), determining that the multi-preamble transmission function of the UE is enabled ([0145] determine from control signaling to initiate eRACH); and if the base station configuration turns on a data bearer (DRB) of the UE ([0146] DRB to determine type 1 or type 2) or a multi-preamble transmission function of a logical channel  (data type of logical channel 802 Figure 8 e.g. type 1 URLLC [0402]), and the random access (e.g. eRACH) is triggered by the DRB or the logical channel that has the multi-preamble transmission function (type 1 or type 2 DRB 802 Figure 8 triggered by downlink control signaling DCI [0136]).

For claims 4, 11, Freda discloses if a UE type indicated in a received physical random access channel (PRACH) resource ([0136] downlink scheduling of eMSG1) of the multi-preamble transmission from a base station is the preset type (URLLC type 1 or eMBB type 2 Figure 802 Figure 8), determining that the UE is the preset type of UE (e.g. URLLC); and judging whether the random access is a preset access type comprises: if an access type (e.g. type 1 URLLC DRB [0146]) indicated in the received PRACH resource of multi-preamble transmission from the base station is the preset access type (URLLC type 1 802 Figure 8), determining that the random access is the preset access type (URLLC 804 Figure 1 type 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 12, 14, 15-20,  are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Takeda et al. (US 2019/0350001 hereafter Takeda). 

For claims 5, 12, Freda discloses acquiring a physical random access channel (PRACH) resource of the multi-preamble transmission (e.g. DCI grant [0143]) from a currently associated downlink beam ([0327] based on parameters of downlink beam related to eMSG1), wherein the PRACH resource (e.g. grant) indicates a multi-preamble transmission opportunity; starting transmitting a preamble (608 Figure 6) from a first time-frequency resource location of a next multi-preamble transmission opportunity , and starting monitoring a random access response (RAR) reception window at the end of all preamble transmissions (612 Figure 6); and if an RAR is received in the RAR reception window , determining a transmission beam that the RAR responds to  ([0240] match a preamble with beamforming configuration), transmitting a message MSG3 to the base station through the transmitting beam ([0234] corresponding uplink msg3 in  response to RAR) , and waiting for a message MSG4 returned by the receiving base station ([0233] in response to uplink transmission for a 4-step RACH procedure). 

Freda does not explicitly teach a MSG4 message, however, Takeda, in the same field of NR beam forming, discloses random access between UE and base station (Figure 1) using multi-preamble transmission (Figure 5A, 5B preambles) through an acquired multi-preamble transmission opportunity (e.g. UL grant) by acquiring a physical random access channel (PRACH) resource ([0090] UL grant after PRACH) of the multi-preamble transmission from a currently associated downlink beam ([0090] using the optimal detected UE Tx beam), wherein the PRACH resource (e.g. RAR with UL grant [0090]) indicates a multi-preamble transmission opportunity (UL grant); starting transmitting a preamble from a first time-frequency resource location of a next multi-preamble transmission opportunity (transmit PRACH sequence according to beam index [0076]), and starting monitoring a random access response (RAR) reception window at the end of all preamble transmissions (RAR in response to preamble [0041]); and if an RAR is received in the RAR reception window, determining a transmission beam that the RAR responds to (e.g. UE Rx Beam #1 or #2 Figure 9A), transmitting a message MSG3 to the base station through the transmitting beam (UE sends L2/L3 control in message 3 [0042] Figure 1), and waiting for a message MSG4 returned by the receiving base station (contention resolution message 4 Figure 1 [0043]).  
It would have been obvious to one or ordinary skill to adopt Takeda’s further teachings regarding the 4-step RACH procedure to properly receive a preamble with efficiency in a random access procedure using beamforming [abstract]. 

For claims 7, 14,  Freda discloses if the RAR is not received in the RAR reception window ([0284] RAR not received) or the message MSG4 returned by the base station is not received ([0284] valid eRAR not received), and the UE does not reach a maximum transmission power (power controlled by DCI or RRC message [0142]), raising a transmission power of the UE ([0284 Freda] (iii) increase transmission power on preamble/data transmission), and proceeding to perform starting transmitting a preamble from the first time-frequency resource location of the next multi-preamble transmission opportunity ([0284] (iv) initiate a 4-step procedure).

For claim 15, Freda discloses a base station (180 Figure 1D) receiving a preamble transmitted by user equipment (UE) (608 Figure 6 UE transmits preamble) through a multi-preamble transmission opportunity (grant received from DCI [0144]).
Freda does not discloses base station components. Takeda discloses a base station (e.g. Figure 17 [0168]), comprising: a processor (1001 Figure 17); and a memory (1002, 1003 Figure 17) storing instructions executable by the processor ([0170] by one or more processors), wherein the processor is configured to: receive a preamble transmitted by user equipment (UE) through a multi-preamble transmission opportunity (preamble Figure 5A, 5B); and return, according to a time-frequency resource location in the multi-preamble transmission opportunity (e.g. Tx/Rx reciprocity Figure 4A) in which the preamble is located, a random access response (RAR) for the preamble (Figure 1 RAR) and for the time-frequency resource location (e.g. Rx beam Figure 5A, 5B) in the multi-preamble transmission opportunity, for the UE to perform random access ([0074] base station and UE in random access procedure).
 
For claim 16, Takeda discloses after the RAR (message 2 Figure 1) for the preamble and for the time-frequency resource location in the multi-preamble transmission opportunity is returned ([0055] beam information for PRACH), receive a message MSG3 transmitted by the UE ([0055] Figure 1) and return a message MSG4 to the UE according to the message MSG3 ([0055] Figure 1).

For claim 17, Takeda discloses a starting time-frequency resource location (#1, #5 Figure 5A, 5B), a repetition period ([0237 Freda]), and a number of repetitions of a physical random access channel (PRACH) (for diversity [0228 Freda]); determine the time-frequency resource location at which the received preamble is located (#5-#8 Figure 5A, 5B) and all repeated time-frequency resource locations (Rx Beams #5 - #8) in the multi-preamble transmission opportunity (e.g. Msg1); among preambles having a same preamble identifier (e.g. same beam index) received from the time-frequency resource location ([0159] beam information) and all the repeated time-frequency resource locations (Figure 6B #5 - #8) , select a preamble with best signal quality (beam ; return the RAR according to the time-frequency resource location where the preamble with the best signal quality is located ([0161] downlink control including UL grant), wherein the RAR carries the preamble identifier ([0339 Freda] eRAR with RA-RNTI) corresponding to the preamble with the best signal quality (beam index of best UE Rx beam identified by RA-RNTI [0159 Takeda][0339 Freda]).

For claim 18, Takeda discloses the preamble with the best signal quality is located (beam index of the best UE RX beam [0159]), and the at least one of an OFDM symbol location, a subframe location, and a frequency domain location ([0068] beam index #1 is transmitted 4 times in different timer intervals e.g. subframes) where the preamble with the best signal quality is located is represented by a random access radio network temporary identifier (RA-RNTI) ([0159 Takeda][0339 Freda] base station responds with eRAR containing generic ID, RA-RNTI associated with beam index e.g. #1 assuming beam index #1 is best [0066]).

For claim 19, Takeda discloses before receiving the preamble transmitted by the UE through the multi-preamble transmission opportunity, transmit a broadcast message to the UE (SS, BCH, etc. Figure 5A, 5B), wherein the broadcast message carries a physical random access channel (PRACH) resource (PRACH sequence corresponding to beam information [0067]) for multi-preamble transmission of each beam ([0066] broadcast channel signal with beam indexes #1 to #4 ).

For claim 20, Takeda discloses wherein the PRACH resource indicates a multi-preamble transmission opportunity (SS, BCH Figure 5A, 5B initiating UE preamble response), and the multi-preamble transmission opportunity comprises a starting time-frequency resource location (e.g. beam index #1 [0067]), a repetition period ( over 4 unit time segments [0068]) , and a number of repetitions of the PRACH ( 4 times Figure 6B [0068]).

Allowable Subject Matter
Claims 6, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

For claims 6, 13,  none of the prior art of record teaches or fairly suggest the claimed limitations, especially the number of beams supported is less than the number of repetitions ... wherein the first preset number is equal to the number of transmission beams minus one. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415